Citation Nr: 0841657	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  06-02 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for an anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1972 to March 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for hepatitis C and 
an anxiety disorder.  

The issue of entitlement to service connection for an anxiety 
disorder is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's hepatitis C first manifested many years 
after his separation from service and is not show to be due 
to any disease or injury in service or any service-connected 
disability.

2.  If the veteran acquired hepatitis C as a result of 
intravenous and intranasal drug use, that intravenous and 
intranasal drug use was a result of the veteran's own willful 
misconduct and was not a result of service-connected 
disabilities.


CONCLUSION OF LAW

Hepatitis C is not shown to be due to any disease or injury 
incurred in or aggravated by service and service connection 
for hepatitis C due to drug use is barred as a matter of law.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  A 
disability which is proximately due to or the result of a 
disease or injury incurred in or aggravated by service will 
also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases will be rebuttably presumed if they are manifest to 
a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  The veteran's hepatitis C, however, is not 
a disease subject to presumptive service connection.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability due to a 
disease or injury that is incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  No 
compensation shall be paid, however, if the disability was 
the result of the person's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. § 1131. 

Alcohol abuse is the use of alcoholic beverages over time, or 
such excessive use at any one time, sufficient to cause 
disability to or death of the user.  Drug abuse is the use of 
illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301 (2008).

Alcohol abuse and drug abuse, unless they are a secondary 
result of an organic disease or disability, are considered to 
be willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 
3.301(c)(3).  The isolated and infrequent use of drugs by 
itself will not be considered willful misconduct; however, 
the progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  38 C.F.R. 
§ 3.301(c)(3).

The law prohibits a grant of direct service connection for 
drug or alcohol abuse on the basis of incurrence or 
aggravation in the line of duty during service.  Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388-351 (1990); VAOPGCPREC 
2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).

However, a veteran may be service connected for an alcohol or 
drug abuse disability acquired as secondary to, or as a 
symptom of, his or her service-connected disability.  In 
order to qualify for service connection in this regard, the 
veteran must establish, by clear medical evidence, that his 
alcohol or drug abuse disability is secondary to or is caused 
by their primary service-connected disorder, and that it is 
not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001).  

The veteran contends that he is entitled to service 
connection for his currently diagnosed hepatitis C.  
Specifically, the veteran contends that he was diagnosed with 
hepatitis C when he was hospitalized for rheumatic fever 
while stationed in Louisiana.  However, the veteran's service 
medical records are negative for a diagnosis of hepatitis C.  
While he was treated for a sore throat, cough, and fever for 
two days in September of 1972, there was no diagnosis given 
and there is no indication that the veteran was hospitalized.  
The veteran's service medical records are negative for any 
period of hospitalization or any diagnosis of rheumatic 
fever.  On separation examination in February 1974, the 
veteran made no complaints regarding his liver, and his liver 
was found to have no abnormalities.  

Although the veteran contends that he was diagnosed with 
hepatitis C while in service, the first record indicating a 
diagnosis of hepatitis C is not dated until March 2004, when 
the veteran completed a routine new patient physical at the 
VA.  During the examination, the veteran reported risk 
factors for hepatitis C as being a twenty-nine year history 
of intranasal cocaine use and a blood transfusion received 
prior to 1992.  Subsequent VA treatment records reflect that 
the veteran reported a long history of alcohol abuse, an 
eight-year history of intravenous drug use when the veteran 
was a teenager, and the use of narcotics.  

The veteran sought intensive treatment for drug abuse in 
November 2004, when he was admitted to an addiction treatment 
and rehabilitation program for hepatitis C positive veterans.  
During his intake examination, the veteran reported that he 
used intravenous drugs from the age of 14 to the age of 22, 
at which time he began to use intranasal drugs, including 
cocaine.  He reported using alcohol to the point of 
intoxication on a daily basis.  The veteran successfully 
participated in and completed the one-month treatment 
program, and then he attended weekly, out-patient support 
meetings and private counseling in order to prevent a 
relapse.  The record reflects that the veteran continued to 
attend group counseling until at least May 2005.  At no time 
did any of the veteran's treating providers relate his 
hepatitis C to his service. 

In March 2005, the veteran completed a risk factor 
questionnaire, answering in the negative to all hepatitis C 
risk factors.  However, the veteran had previously reported a 
long history of intranasal and intravenous drug use to his VA 
treating physicians in records dated from November 2004 to 
March 2005.  In this case, the Board finds that in 
determining the veteran's risk factors for the contraction of 
hepatitis C, the veteran's VA treatment records are more 
probative than the 2005 questionnaire.  The veteran's long-
history of cocaine and alcohol abuse, beginning in his early 
twenties, rebuts his response that he has not used intranasal 
cocaine and intravaneous drugs.  While the record reflects 
that on physical examination in March 2005 the veteran 
reported that he received a blood transfusion prior to 1992, 
there is no indication that the veteran received a blood 
transfusion prior to service or while he was in service, and 
there is no further evidence in the claims file relating to 
that assertion.  The Board finds the veteran's drug use is 
the remaining risk factor for the veteran's contraction of 
hepatitis C, namely the use of heroin and cocaine.  The 
veteran has reported no other risk factor during service for 
contracting hepatitis C.  Therefore, the Board finds that an 
examination is not needed to attempt to connect hepatitis C 
to service because there is no risk factor that would 
constitute an event or injury in service.  38 C.F.R. 
§ 3.159(c)(4) (2008).  The remaining questions before the 
Board are whether the veteran's drug use during service, 
which is his only claimed risk factor for contracting 
hepatitis C, may be found to be secondary to a service-
connected disability, and whether his drug use amounted to 
willful misconduct.

A veteran may be service connected for a disability resulting 
from drug abuse where that abuse is secondary to, or as a 
symptom of, a service-connected disability. Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The veteran does 
not contend that his drug abuse was secondary to, or as a 
symptom of, a service-connected disability.  As the veteran 
is not service-connected for any disability, consideration of 
a claim for service connection for hepatitis C resulting from 
drug abuse that is secondary to a service-connected 
disability is not warranted.

Next, the Board finds that service connection for contraction 
of hepatitis C due to drug abuse in service is in this case 
barred as a matter of law, as the veteran's drug abuse in 
service amounts to willful misconduct and is specifically 
prohibited by law.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.301(c)(2), 3.301(c)(3).  While the isolated and infrequent 
use of drugs by itself will not be considered willful 
misconduct, the progressive and frequent use of drugs to the 
point of addiction will be considered willful misconduct.  38 
C.F.R. § 3.301(c)(3).  The veteran has reported a long 
history of drug use that began prior to entering service.   
Therefore, his use of drugs cannot be found to be isolated or 
infrequent.  As his intranasal drug use amounted to willful 
misconduct, service connection for any disability, including 
hepatitis C, which developed secondary to intranasal drug use 
must in this case be denied.  Further, while the competent 
medical evidence shows that the veteran has hepatitis C, the 
record does not include a competent medical opinion linking 
the disease to the veteran's active duty, and therefore 
service connection must be denied.

The Board has considered the veteran's assertions that his 
hepatitis C was first diagnosed in service.  However, as a 
layperson, the veteran is not competent to give a medical 
opinion on a diagnosis or etiology of a disorder.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 
183 (1997) (layperson is generally not capable of opining on 
matters requiring medical knowledge).

In sum, the facts in this case preclude the granting of 
benefits for disabilities which result from the veteran's 
abuse of intranasal drugs, regardless of whether such abuse 
originated in service.  Where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit sought.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board 
additionally finds that the preponderance of the evidence is 
against a finding that hepatitis C was incurred in or 
aggravated by service.  Therefore, the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO sent correspondence in April 2005; a rating 
decision in July 2005; and a statement of the case in August 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the September 2006 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for hepatitis C is denied.


REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for generalized anxiety 
disorder.

The veteran contends that his currently diagnosed anxiety 
disorder is related to his period of active service.  While 
the date of diagnosis for an anxiety disorder is not of 
record, a VA treatment record dated in October 2003 reflects 
that the veteran was diagnosed with a generalized anxiety 
disorder a short time previously by an outside physician.  
The veteran has also been diagnosed with other psychiatric 
disorders since his service.  In May 1976, about two years 
after separation from service, the veteran was diagnosed with 
a situational disorder.  At that time, the veteran stated 
that he was having legal, marital, and employment 
difficulties.  In May 2005, after the veteran had completed a 
drug treatment program and was attending outpatient 
counseling, he was diagnosed with a dependant personality 
disorder.  No treating provider has related the veteran's 
psychiatric disorder to service.  

A review of the veteran's service medical records reflects 
that in October of 1973, the veteran requested to see a 
doctor for "mental problems."  There is a further notation 
under this request stating, "administrative problems."  
However, while the veteran contends that he received 
counseling while in service, there is no indication of 
counseling in the veteran's service medical records.  As 
these records may be contained in his service personnel 
records, a review of the veteran's service personnel records 
is necessary to determine whether his current anxiety 
disorder is related to his service.  Further, the veteran's 
service separation form indicates that he was discharged 
under honorable conditions, less than two years after he 
entered into active service.  As the veteran's personnel 
records have not been associated with the claims file, it is 
unclear whether the discharge was related to any psychiatric 
disorder.  As those records have not yet been associated with 
the file, they should be obtained. 

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In this case, the veteran has 
not yet been afforded a VA examination.  Because the record 
reflects that the veteran may have received treatment for 
psychiatric problems, including symptoms of anxiety, in 
service, and there is evidence of a current psychiatric 
diagnosis, the Board finds that a VA examination and opinion 
addressing whether any current psychiatric disorder is 
related to his active service is necessary in order to fairly 
address the merits of his claim.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Request that the National Personnel 
Records Center furnish all available 
service personnel records for the 
veteran's service in the United States 
Army, for the period of June 1972 to 
March 1974.  If any of the records are 
shown to be at another storage 
facility, a request should be made to 
the appropriate storage facility.  All 
efforts to obtain personnel records 
should be fully documented, and the 
facilities must provide a negative 
response if records are not available.

2.  Schedule the veteran for a VA 
psychiatric examination.  The claims file 
must be reviewed by the examiner and the 
examination report should note that 
review.  The examiner should specifically 
offer an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or greater) that any 
currently demonstrated psychiatric 
disorder is related to the veteran's 
military service, including any 
psychiatric problems with which he may 
have been diagnosed with, complained of, 
or been treated for in service.  The 
examiner should provide the rationale for 
the opinion provided.

3.  Then, readjudicate the claim.  If any 
action remains adverse to the veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


